
	
		I
		111th CONGRESS
		2d Session
		H. R. 5647
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Appropriations,
			 Education and Labor,
			 the Budget,
			 Oversight and Government
			 Reform, and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide a temporary extension of
		  unemployment insurance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible COBRA, Unemployment, and
			 Poverty Extension Act.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting September 30,
			 2010;
					(B)in the heading for subsection (b)(2),
			 by striking june 2,
			 2010 and inserting september 30, 2010;
			 and
					(C)in subsection (b)(3), by striking
			 November 6, 2010 and inserting March 1,
			 2011.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting September 30,
			 2010; and
					(B)in subsection (c), by striking
			 November 6, 2010 and inserting March 1,
			 2011.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking November 6, 2010 and inserting March
			 1, 2011.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph
			 (D), by striking and at the end; and
				(2)by inserting after
			 subparagraph (E) the following:
					
						(F)the amendments
				made by section 2(a)(1) of the Responsible
				COBRA, Unemployment, and Poverty Extension Act;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Continuing Extension Act of 2010 (Public Law
			 111–157).
			3.Extension and
			 improvement of premium assistance for cobra benefits
			(a)Extension of
			 eligibility periodSubsection (a)(3)(A) of section 3001 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), as amended by section 3(a) of the Temporary Extension Act of 2010
			 (Public Law 111–144) and section 3(a) of the Continuing Extension Act of 2010
			 (Public Law 111–157), is amended by striking May 31, 2010 and
			 inserting September 30, 2010.
			(b)Rules relating
			 to 2010 extensionSubsection
			 (a) of section 3001 of division B of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5), as amended by section 3(b) of the Continuing
			 Extension Act of 2010 (Public Law 111–157), is amended by adding at the end the
			 following:
				
					(19)Additional
				rules related to 2010 extensionIn the case of an individual who, with
				regard to coverage described in paragraph (10)(B), experiences a qualifying
				event related to a termination of employment on or after June 1, 2010, and
				prior to the date of the enactment of this paragraph, rules similar to those in
				paragraphs (4)(A) and (7)(C) shall apply with respect to all continuation
				coverage, including State continuation coverage
				programs.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of section 3001 of division B of the American
			 Recovery and Reinvestment Act of 2009.
			4.Extension of use
			 of 2009 poverty guidelinesSection 1012 of the Department of Defense
			 Appropriations Act, 2010 (Public Law 111–118), as amended by section 6 of the
			 Continuing Extension Act of 2010 (Public Law 111–157), is amended by striking
			 May 31, 2010 and inserting September 30,
			 2010.
		5.Use of stimulus
			 funds to offset spendingThe
			 unobligated balance of each amount appropriated or made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) (other than
			 under title X of division A of such Act) is rescinded pro rata such that the
			 aggregate amount of such rescissions equals $27,000,000,000 in order to offset
			 the net increase in spending resulting from the provisions of, and amendments
			 made by, sections 2 through 4. The Director of the Office of Management and
			 Budget shall report to each congressional committee the amounts so rescinded
			 within the jurisdiction of such committee.
		6.Determination of
			 budgetary effects
			(a)In
			 generalThe budgetary effects of this Act, for the purpose of
			 complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by
			 reference to the latest statement titled Budgetary Effects of PAYGO
			 Legislation for this Act, submitted for printing in the Congressional
			 Record by the Chairman of the House Budget Committee, provided that such
			 statement has been submitted prior to the vote on passage.
			(b)Emergency
			 designation for congressional enforcementIn the House of
			 Representatives, this Act, with the exception of section 5, is designated as an
			 emergency for purposes of pay-as-you-go principles. In the Senate, this Act is
			 designated as an emergency requirement pursuant to section 403(a) of S. Con.
			 Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010.
			(c)Emergency
			 designation for statutory paygoThis Act, with the exception of
			 section 5, is designated as an emergency requirement pursuant to section 4(g)
			 of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C.
			 933(g)).
			
